DETAILED ACTION
	This Office action is in response to the election filed 31 May 2022.  Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, claims 1-10 and 16-20, in the reply filed on 31 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0241084 A1 to Tanaka (hereinafter “Tanaka”).
Regarding independent claim 1, Tanaka (Figs. 1, 2) discloses a semiconductor element comprising: 
a main body 100 (Fig. 1; ¶ 0016) including an obverse face that faces in a thickness direction; and 
an obverse face electrode 121 (Fig. 1; ¶ 0016) electrically connected to the main body, wherein the obverse face electrode includes a first section 121e (¶ 0018) provided on the obverse face and a plurality of second sections 121a/b/c/d (¶ 0018) located in contact with the first section and spaced apart from each other in a direction perpendicular to the thickness direction (Fig. 2), and a total area of the plurality of second sections 121a/b/c/d is smaller than an area of the first section 121e including portions overlapping with the plurality of second sections in a view along the thickness direction (Figs. 1, 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 1 above, and further in view of US 2018/0053737 A1 to Ogawa et al. (hereinafter “Ogawa”).
Regarding claim 2, Tanaka discloses the semiconductor element according to claim 1, however fails to expressly disclose wherein a composition of the first section includes copper.  In the same field of endeavor, Ogawa (Fig. 4) discloses a semiconductor element 4 (¶ 0045) including an electrode 82 (¶ 0045) with a first section, a composition of the first section including copper (¶ 0045).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the electrode composition of Ogawa in the semiconductor element of Tanaka for the purpose of utilizing an art recognized alternative conductive electrode material to provide superior bonding capability and achieve wiring with improved reliability (Ogawa, ¶ 0010).  
Regarding claim 3, Tanaka and Ogawa disclose the semiconductor element according to claim 2, Ogawa discloses further comprising an underlying layer interposed between the obverse face and the first section (¶ 0045 - including Cu), wherein the underlying layer includes a barrier layer 84 (¶ 0046) located in contact with the obverse face, and a seed layer interposed between the barrier layer and the first section, and a composition of the seed layer is the same as the composition of the first section (¶ 0042).
Regarding claim 4, Tanaka and Ogawa disclose the semiconductor element according to claim 2, Tanaka (Figs. 1, 2) discloses further wherein, as viewed along the thickness direction, a ratio of the total area of the plurality of second sections 121a/b/c/d, to the area of the first section 121e including portions overlapping with the plurality of second sections, is not smaller than 20% (Tanaka, Figs. 1, 2). 
Tanaka and Ogawa fail to expressly disclose portions overlapping not greater than 50%, however, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range.").  Here, the claimed range overlaps with the range disclosed by the prior art (see Figs. 1, 2 of Tanaka), thus a prima facie case of obviousness exists.  MPEP 2144.05(I).
Regarding claim 5, Tanaka and Ogawa disclose the semiconductor element according to claim 4, Tanaka (Figs. 1, 2) discloses further wherein, as viewed in the thickness direction, a ratio of an area of the obverse face electrode 121/122/123 to an area of the obverse face (of 100) is not smaller than 50% and not greater than 90% (Figs. 1, 2).
Regarding claim 6, Tanaka and Ogawa disclose the semiconductor element according to claim 2, Tanaka (Figs. 1, 2) discloses further wherein the main body is provided with a switching circuit and a control circuit electrically connected to the switching circuit (¶ 0016), and the obverse face electrode overlaps with the switching circuit, as viewed along the thickness direction (Fig. 2).
Regarding claim 7, Tanaka and Ogawa disclose the semiconductor element according to claim 6, Tanaka (Figs. 1, 2) discloses further comprising an input electrode 123 (¶ 0016) provided on the obverse face and electrically connected to the control circuit (¶ 0016), wherein the input electrode is spaced apart from the obverse face electrode 121 (Fig. 1; ¶ 0025).
Regarding claim 8, Tanaka discloses the semiconductor element according to claim 1, however fails to expressly disclose wherein the plurality of second sections each include a first layer formed on the first section, and a second layer formed on the first layer, a composition of each of the first layer and the second layer includes a metal element, and the metal element included in the composition of the second layer is different from the metal element included in the composition of the first layer.
In the same field of endeavor, Ogawa (Fig. 4) discloses a semiconductor element 4 (¶ 0045) including an electrode 41a (¶ 0045) wherein the second section includes a first layer 84 (¶ 0045) formed on the first section, and a second layer 82 (¶ 0045) formed on the first layer, a composition of each of the first layer and the second layer includes a metal element, and the metal element included in the composition of the second layer 82 (¶ 0045 - Cu) is different from the metal element included in the composition of the first layer 84 (¶ 0045 - Ni).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the materials of Ogawa in the semiconductor element of Tanaka for the purpose of providing art recognized alternative conductive electrode materials to provide superior bonding capability and achieve wiring with improved reliability (Ogawa, ¶ 0010).
Regarding claim 9, Tanaka and Ogawa disclose the semiconductor element according to claim 8, Ogawa discloses further wherein a composition of the first layer 84 includes nickel (¶ 0045).
Regarding claim 10, Tanaka and Ogawa disclose the semiconductor element according to claim 9, Ogawa (Fig. 3) discloses further wherein a composition of the second layer 82/83 (¶¶ 0041-42) includes palladium (¶ 0041).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 1 above, and further in view of US 2005/0173739 A1 to Kusumoto et al. (hereinafter “Kusumoto”).
Regarding claim 16, Tanaka (Figs. 1, 2) discloses the semiconductor element according to claim 1, wherein the main body includes a reverse face opposite to the obverse face, the semiconductor element further comprising a reverse face electrode 130 (¶ 0016) provided on the reverse face and electrically connected to the main body (Fig. 2).  Tanaka fails to expressly disclose: the main body is formed with a silicide layer including the reverse face and located in contact with the reverse face electrode, and a composition of the silicide layer includes silicon and a metal element other than silicon.
In the same field of endeavor, Kusumoto (Fig. 5F) discloses a semiconductor element including a main body formed with a silicide layer (¶ 0095) including the reverse face and located in contact with the reverse face electrode 212 (¶ 0095), and a composition of the silicide layer includes silicon and a metal element other than silicon (¶ 0095 - Ni).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the material of Kusumoto in the semiconductor element of Tanaka for the purpose of providing lower contact resistance (Kusumoto, ¶ 0007).  
Regarding claim 17, Tanaka and Kusumoto disclose the semiconductor element according to claim 16, wherein a composition of the silicide layer includes silicon and nickel (Kusumoto, ¶ 0095).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Kusumoto as applied to claim 16 above, and further in view of Ogawa.
Regarding claim 18, Tanaka and Kusumoto disclose a semiconductor device comprising: a semiconductor element according to claim 16, however fail to expressly disclose the remaining limitations of the claim.
In the same field of endeavor, Ogawa (Fig. 1) discloses a semiconductor element including a die pad  on which the semiconductor element 4 (¶ 0024) is mounted; a bonding layer 5 (¶ 0024) interposed between the die pad and the reverse face electrode 41b (¶ 0024), the bonding layer 5 being electrically conductive; a terminal 22c (¶ 0023) spaced apart from the die pad; and a wire 6 (¶ 0024) connected to one of the plurality of second sections and to the terminal, wherein a composition of the wire 6 includes copper (¶ 0026).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the configuration of Ogawa in the semiconductor element of Tanaka and Kusumoto for the purpose of providing device integration, electrical connectivity, and functionality in an art recognized manner, as exemplified by Ogawa, Fig. 1.
Regarding claim 19, Tanaka, Kusumoto, and Ogawa disclose the semiconductor device according to claim 18, wherein the bonding layer 5 includes sintered silver (Ogawa, ¶ 0024).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Kusumoto, and Ogawa as applied to claim 18 above, and further in view of US 2018/0151479 A1 to Nishikizawa et al. (hereinafter “Nishikizawa”).
Regarding claim 20, Tanaka, Kusumoto, and Ogawa disclose the semiconductor device according to claim 18, however fail to expressly disclose further comprising a sealing resin covering the semiconductor element and the wire, wherein a part of the die pad is exposed from the sealing resin.
In the same field of endeavor, Nishikizawa (cover figure) discloses a semiconductor device including a sealing resin MR (¶ 0044) covering a semiconductor element CP (¶ 0043) and a wire BW (¶ 0043), wherein a part of the die pad DP (¶ 0049) is exposed from the sealing resin (cover figure).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealing resin and above configuration as disclosed by Nishikizawa in the semiconductor device of Tanaka, Kusumoto, and Ogawa for the purpose of providing device protection while allowing heat dissipation to the outside of the package through the die pad exposed form the sealing resin (Nishikizawa, ¶ 0063).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
8 October 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813